DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 25-29, filed 07/02/2021, with respect to the rejection(s) of claims 1-7, 52-58 and 103-105 under 25 USC 102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150031964 for claims 1-2, 6-7, 52-53, 57-58, 103-105, and in view of US Pat Pub No. 20140094675 for claims 3-5, 54-56.
Claims 8-49 and 59-100 have been withdrawn. Claims 50-51 and 101-102 canceled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 52-53, 57-58, 103-105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20150031964 granted to Bly et al. (hereinafter “Bly”).
Regarding claim 1, Bly discloses a method for determining inner and outer sides of limbs implemented by a system (e.g. abstract, para 0005-0007), comprising a processor (e.g. para 0007), wherein the method comprises: acquiring first somatosensory information of a first side of a limb of a user, the first side being an inner side or an outer side of the limb (e.g. para 0008, fig. 1); identifying whether the first side is the inner side of the limb according to the first somatosensory information and reference information (e.g. paras 0137-0138), to generate an identification result (e.g. paras 0091, 0137-0138 “physiological signal detecting device 302 may include other sensors for determining whether the physiological signal detecting device 302 has been worn and/or worn properly” – it is understood that inner side or the outer side can be considered to be the correct side); and executing an operation according to the identification result, wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  


Regarding claim 2, Bly discloses the method of claim 1, wherein the first somatosensory information include first body temperature information (e.g. para 0138 “skin temperature”); and the method comprises: acquiring the first body temperature information of the first side of t is understood, that that the device is said to be worn improperly if loosely worn or worn not on the “first side”).  

Regarding claim 6, Bly discloses the method of claim 2, wherein the reference information include a threshold determined according to body temperature information of the inner side and body temperature information of the outer side of the limb (e.g. paras 0137-0138).  

Regarding claim 7, Bly discloses the method of claim 6, wherein the determining whether the first side is the inner side of the limb according to the first body temperature information and reference information comprises: determining that the first side is the inner side of the limb in response to determining that an average value of the first body temperature information is greater than the threshold; and determining that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the threshold (e.g. paras 0137-0138).   

Regarding claim 52, Bly discloses a device for determining inner and outer sides of limbs  (e.g. abstract, para 0005-0007), wherein the device comprises a processor (e.g. para 0007), coupled to a memory (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), that executes or facilitates execution of it is understood that inner side or the outer side can be considered to be the correct side); and an execution module, configured to execute an operation according to the identification result, wherein the execution module is configured to continuously acquire somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  

Regarding claim 53, Bly discloses the device of claim 52, wherein the first somatosensory information include first body temperature information (e.g. para 0138 “skin temperature”); wherein the first acquisition module is configured to acquire the first body temperature information of the first side of the limb of the user, the first side being an inner side or an outer side of the limb; and wherein the identification module is configured to identify whether the first side is the inner side of the limb according to the first body temperature information and the reference information (e.g. paras 0137-0138, discusses capturing data from the skin (which is considered to be the first side) and determining that the device has t is understood, that that the device is said to be worn improperly if loosely worn or worn not on the “first side”).  


Regarding claim 57, Bly discloses the device of claim 53, wherein the executable modules further comprises: a determination module, configured to determine a threshold according to body temperature information of the inner side and body temperature information of the outer side of the limb as the reference information (e.g. paras 0137-0138).  

Regarding claim 58, Bly discloses the device of claim 57, wherein the identification module is configured to identify that the first side is the inner side of the limb in response to determining that an average value of the first body temperature information is greater than the threshold; and to identify that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the threshold (e.g. paras 0137-0138).  

Regarding claim 103, Bly discloses t wearable device, wherein the wearable device comprises the device for determining inner and outer sides of limbs of claim 52 (e.g. para 0067).  


Regarding claim 104, Bly discloses a non-transitory computer readable storage medium that stores at least one executable instruction, which (e.g. paras 0007, 0044 and 0071), when executed by an apparatus, causes the apparatus to perform a method for determining inner and outer sides of limb, the method comprising: acquiring first somatosensory information of a it is understood that inner side or the outer side can be considered to be the correct side), wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  



Regarding claim 105, Bly discloses a device (abstract) for determining inner and outer sides of limbs (e.g. para 0005-0007), characterized by comprising a processor (e.g. para 0007) and a memory (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), the memory storing computer executable instructions (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), the processor being connected to the memory through a communication bus (e.g. para 0071), and when the device for determining inner and outer sides of limbs operates, the processor executing the computer executable instructions stored in the memory, so that the device for determining inner and outer sides of limbs executes operations (e.g. para 0071), comprising: acquiring first somatosensory information of a first side it is understood that inner side or the outer side can be considered to be the correct side); and executing an operation according to the identification result, wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140094675 granted to Luna et al. (hereinafter “Luna”).
Regarding claim 3, Bly discloses the method of claim 2, but fails to disclose wherein the reference information include second body temperature information acquired at a second side opposite the first side on the limb.  
Luna teaches a similar wearable device having a plurality of sensors wherein the first and second sensors are positioned on opposite sides (e.g. para 0022 examples of the other information include…temperature – e.g. structurally capable of obtaining body temperature measurement). This allows the wearable device to capture data associated with a user that is wearing or carrying array while monitoring the rotation/movement around the wrist of the user to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, It would have been obvious to one of ordinary skill in the art at the time 


Regarding claim 4, Bly as modified by Luna (hereinafter “modified Bly”) renders the method of claim 3 obvious as recited hereinabove, Luna teaches wherein the determining whether the first side is the inner side of the limb according to the first body temperature information and reference information comprises: determining whether the first side is the inner side of the limb by comparing an average value of the first body temperature information and an average value of the second body temperature information (e.g. para 0038, Sensor selector 322 operates to compare the data samples against a profile 309 to determine which of data samples 307 a, 307 b, and 307 c best fits or is comparable to a predefined set of data represented by profile data 309 – each sensor compared to profile data).  

Regarding claim 5, modified Bly renders the method of claim 4 obvious as recited hereinabove, Luna teaches wherein the determining whether the first side is the inner side of the limb by comparing an average value of the first body temperature information and an average value of the second body temperature information comprises: determining that the first side is the inner side of the limb in response to determining that the average value of the first body temperature information is greater than the average value of the second body temperature information; and determining that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the average value of the second body temperature information (e.g. para 0038 “Data 

Regarding claim 54, Bly discloses the device of claim 53, but fails to discloses wherein the executable modules further comprise: a second acquisition module, configured to acquire second body temperature information at a second side opposite the first side on the limb as the reference information.  
Luna teaches a similar wearable device having a plurality of sensors wherein the first and second sensors are positioned on opposite sides (e.g. para 0022 examples of the other information include…temperature – e.g. structurally capable of obtaining body temperature measurement). This allows the wearable device to capture data associated with a user that is wearing or carrying array while monitoring the rotation/movement around the wrist of the user to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics


Regarding claim 55, modified Bly renders the device of claim 54 obvious as recited hereinabove, Luna teaches wherein the identification module is configured to identify whether the first side is the inner side of the limb by comparing an average value of the first body 

Regarding claim 56, modified Bly renders the device of claim 55 obvious as recited hereinabove, Luna teaches wherein the identification module is configured to identify that the first side is the inner side of the limb in response to determining that the average value of the first body temperature information is greater than the average value of the second body temperature information; and to identify that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the average value of the second body temperature information (e.g. para 0038 “Data samples 307 a, 307 b, and 307 c can represent a measured signal attribute, such as magnitude or amplitude, against which profile data 309 is matched. – e.g. comparing magnitudes to profile data).    



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150054728 to CHOI; Chang Mok; 20140366123 to DiBona; Christopher James. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792